Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of August 25, 2006, by and between Venoco, Inc., a Delaware corporation (the
“Company”), and the Marquez Trust, a trust established under the laws of the
State of Colorado (the “Trust”).

WHEREAS, as of the date hereof and prior to the contemplated initial public
offering (the “IPO”) of common stock, par value $0.01 per share, of the Company,
the Trust owns 27,692,500 shares of such common stock; and

WHEREAS, in connection with the IPO, the parties hereto desire to enter into
this Agreement to govern certain of their rights, duties and obligations
relating to registration of the Registrable Securities (as defined below).

NOW, THEREFORE, for good, valuable and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, now agree as follows:

Section 1.               Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth below:

“Commission” means the United States Securities and Exchange Commission or any
other United States federal agency at the time administering the Securities Act.

“Common Stock” means the Company’s common stock, par value $0.01 per share, or
any other shares of capital stock or other securities of the Company into which
such stock may be reclassified or changed, including by reason of a merger,
consolidation, reorganization or recapitalization.  If the Common Stock is so
reclassified or changed, or if the Company pays a dividend or makes a
distribution on the Common Stock in shares of capital stock, or subdivides (or
combines) its outstanding shares of Common Stock into a greater (or smaller)
number of shares of Common Stock, a share of Common Stock shall be deemed to be
such number of shares of stock and amount of other securities to which a holder
of a share of Common Stock outstanding immediately prior to such change,
reclassification, exchange, dividend, distribution, subdivision or combination
would be entitled.

“Delay Period” has the meaning set forth in Section 4(a) of this Agreement.

“Demand Notice” has the meaning set forth in Section 2(a) of this Agreement.

“Demand Registration” has the meaning set forth in Section 2(a) of this
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

“Form S-1” has the meaning set forth in Section 2(c)(4).


--------------------------------------------------------------------------------




“Form S-3” has the meaning set forth in Section 2(c)(4).

“Holder” means a person who owns Registrable Securities and is either the Trust
or a Person to whom the rights of a Holder hereunder have been duly assigned or
transferred.

“Losses” has the meaning set forth in Section 6(a).

“Misstatement/Omission” has the meaning set forth in Section 6(a).

“Outstanding Registrable Securities” means the securities of the Company that
qualify as Registrable Securities at the time of delivery of a Demand Notice.

“Person” means any natural person, corporation, partnership, firm, association,
trust, government, governmental agency, limited liability company or any other
entity, whether acting in an individual, fiduciary or other capacity.

“Piggyback Registration” has the meaning set forth in Section 3(a).

“Prospectus” means the prospectus included in any Registration Statement, all 
amendments and supplements to such prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus.

“Registrable Securities” means the shares of Common Stock owned by the Trust as
of the date hereof; provided, however, that if as a result of any
reclassification, stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or other similar transaction or event, any capital stock,
evidence of indebtedness, warrants, options, rights or other securities
(collectively, “Other Securities”) are issued or transferred to a Holder in
respect of Registrable Securities held by the Holder, references herein to
Registrable Securities shall be deemed to include such Other Securities;
provided, further, that, as to any particular Registrable Securities, such
securities will cease to be Registrable Securities when (i) they have been sold
pursuant to an offering registered under the Securities Act, (ii) they have been
sold pursuant to Rule 144 (or any successor provision) under the Securities Act
or (iii) they have been sold to any Person to whom the rights under this
Agreement are not assigned in accordance with this Agreement.

“Registration Statement” means any registration statement of the Company under
the Securities Act that covers any of the Registrable Securities, including the
related Prospectus, amendments and supplements to such registration statement
(including pre- and post-effective amendments), all exhibits, and all materials
incorporated by reference or deemed to be incorporated by reference in such
registration statement or Prospectus.

“Requesting Holders” has the meaning set forth in Section 2(a).

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations of the Commission thereunder.

“Trust” has the meaning set forth in the recitals hereto.

2


--------------------------------------------------------------------------------




Section 2.               Demand Registrations.

(a)           Right to Demand.  Upon the terms and subject to the conditions of
this Agreement, Holders owning at least a majority of the Outstanding
Registrable Securities (the “Requesting Holders”) shall have the right, by
written notice delivered to the Company (the “Demand Notice”), to request that
the Company register for resale under and in accordance with the provisions of
the Securities Act the number of Registrable Securities designated by such
Holders (a “Demand Registration”).  Promptly following its receipt of a Demand
Notice, the Company will notify all other Holders of the proposed registration
and allow them the opportunity to include Registrable Securities in such
registration.  Holders that elect to participate in such registration shall
provide written notice of such election to the Company within five days of their
receipt of notice from the Company.

(b)           Underwriting.  If the Requesting Holders intend to distribute the
Registrable Securities described in the Demand Notice in an underwritten
offering, they shall so advise the Company in the Demand Notice.  In that event,
the underwriters for such offering will be selected by the Company and shall be
reasonably acceptable to a majority of the Requesting Holders.

(c)           Limits on Demand Registrations.

(1)           The Company shall not be required to register any Registrable
Securities pursuant to this Section 2 unless the anticipated aggregate offering
price to the public in the relevant offering is expected to be at least $10.0
million.

(2)           The Company shall not be obligated to effect more than two Demand
Registrations in any 12-month period.

(3)           The Company shall not be obligated to file a Registration
Statement with respect to a Demand Registration within 180 days of the
completion of any underwritten offering of the Company’s securities.

(4)           Holders shall be entitled to have a total of three Demand
Registrations effected on Form S-1 (including any successor form, “Form S-1”)
and an unlimited number of Demand Registrations on Form S-3 (including any
successor Form, “Form S-3”) at any time when the Company is eligible to use such
form.  A Demand Registration effected on Form S-1 shall not reduce the number of
available Demand Registrations pursuant to the foregoing sentence if a
Registration Statement with respect thereto does not become effective under the
Securities Act and remain effective for at least one hundred-eighty (180) days
(excluding any Delay Period), or until the completion of the distribution of the
Registrable Securities thereunder, whichever is earlier.

(d)           Filing of Registration Statement.  Subject to Section 4(a), as
soon as practicable, but in any event within 60 days of the date on which the
Company receives a Demand Notice (unless a Delay Period is in effect, in which
case within 60 days of the termination of the Delay Period), the Company shall
file with the Commission a Registration Statement on the appropriate form for
the registration and sale of the Registrable Securities

3


--------------------------------------------------------------------------------




specified in such Demand Notice, together with the number of Registrable
Securities requested to be included in the Demand Registration by other Holders.

(e)           Effectiveness of Registration Statement.  The Company shall use
its commercially reasonable efforts to (i) cause a Registration Statement filed
pursuant to Section 2(d) to be declared effective by the Commission as soon as
reasonably practicable and (ii) keep such Registration Statement continuously
effective and usable for the sale of Registrable Securities until the earlier of
(A) (1) in the case of a Demand Registration for delayed or continuous offerings
of Registrable Securities filed on Form S-3, two years after the date on which
the Commission declares such Registration Statement effective (excluding any
Delay Period) or (2) in the case of any other Demand Registration, 180 days from
the date on which the Commission declares such Registration Statement effective
(excluding any Delay Period) and (B) the date on which all of the Registrable
Securities included in the registration have been sold.

(f)            Holders’ Withdrawal.  Holders of a majority of the Registrable
Securities to be included in a Demand Registration may, at any time prior to the
effective date of the Registration Statement relating thereto, revoke such
request by providing a written notice to the Company of such revocation.

(g)           Preemption of Demand Registration.  Notwithstanding anything to
the contrary contained herein, after receiving a Demand Notice, the Company may
elect to effect an underwritten primary registration in lieu of the Demand
Registration if the Company’s Board of Directors believes that such primary
registration would be in the best interests of the Company. If the Company so
elects to effect a primary registration, the Company shall give prompt written
notice to all Holders of its intention to effect such a registration and shall
afford the Holders the rights set forth in Section 3 with respect to Piggyback
Registrations, except that Section 2(h) will apply in the event of any
underwriter’s cutback.  The Company shall select the underwriters for such an
offering.  In the event the Company elects to effect a primary registration
after receiving a Demand Notice, the Company shall use its commercially
reasonable efforts to have the Registration Statement relating to the primary
registration declared effective by the Commission as soon as reasonably
practicable. In addition, the request for a Demand Registration shall be deemed
to have been withdrawn and such primary registration shall not be deemed to be a
Demand Registration for the purposes of Section 2(c)(4).

(h)           Priority in Demand Registrations.  If a Demand Registration
relates to an underwritten offering and the managing underwriter advises the
Company, in writing, that in its good faith judgment, the number of securities
requested to be included in such registration exceeds the number that can be
sold in such offering without materially and adversely affecting the
marketability of the offering, then the Company will include in such
registration the maximum number of shares that the managing underwriter advises
the Company can be sold in such offering, allocated as follows: (i) first, the
Registrable Securities requested to be included in such registration by the
Holders, with such securities to be included on a pro rata basis based on the
amount of securities requested to be included therein and (ii) second, to the
extent that any other securities may be included without exceeding the
limitation recommended by the managing underwriter, the securities the Company
proposes to sell or to include in the registration for the account of other
Persons; provided, however, that the Company and such other Persons may agree to
a different allocation with respect to securities included pursuant to clause
(ii).

4


--------------------------------------------------------------------------------




Section 3.               Piggyback Registrations.

(a)           Right to Piggyback Registrations.  If, at any time subsequent to
the IPO, the Company or another party having registration rights proposes that
the Company register any of the Company’s equity securities under the Securities
Act on a form that would be suitable for a registration of Registrable
Securities, the Company will give written notice of such proposed registration
to all Holders at least twenty days prior to the anticipated filing date.  Such
notice shall offer the Holders the opportunity to register some or all of their
Registrable Securities in the registration (a “Piggyback Registration”). 
Subject to Section 3(b), the Company shall include in the Piggyback Registration
all Registrable Securities requested by Holders to be included therein to the
extent written requests for inclusion are delivered to the Company within ten
days of the delivery of the Company’s notice.  If the Registration Statement
relating to the Piggyback Registration is for an underwritten offering, such
Registrable Securities shall be included in the underwriting on the same terms
and conditions as the securities otherwise being sold through the underwriters. 
Subject to the terms of any underwriting agreement entered into in connection
with the offering, each Holder shall be permitted to withdraw all or part of its
Registrable Securities from a Piggyback Registration at any time prior to the
effectiveness of the Registration Statement relating to such Piggyback
Registration.  The amount of time for which the Company shall keep a
Registration Statement relating to a Piggyback Registration effective and usable
shall be determined by the Company; provided, however, the Company shall provide
reasonable notice to Holders participating in such a registration if it intends
to keep the Registration Statement effective and usable for less than 90 days.

(b)           Priority in Piggyback Registrations.  If a Piggyback Registration
is an underwritten offering and the managing underwriter advises the party or
parties initiating such offering in writing that in their good faith judgment
the number of securities requested to be included in such registration exceeds
the number that can be sold in such offering without materially and adversely
affecting the marketability of the offering, then any such registration shall
include the maximum number of shares that the managing underwriter advises can
be sold in the offering allocated as follows: (i) first, the securities the
party or parties initiating such offering propose to sell, with such securities
to be included on a pro rata basis based on the amount of securities requested
to be included therein, (ii) second, to the extent that any other securities may
be included without exceeding the limitations recommended by the managing
underwriter, all securities proposed to be included in the offering by the
Company and (iii) third, to the extent that any other securities may be included
without exceeding the limitations recommended by the managing underwriter, all
other securities proposed to be included in the offering (including Registrable
Securities), with such additional securities to be included on a pro rata basis
based on the amount of securities requested to be so included, subject, in each
case, to any agreement to the contrary between or among the relevant parties.

Section 4.               Rights and Obligations of the Company

(a)           Delay Period.  Notwithstanding anything to the contrary set forth
herein, the Company shall have the right to delay the filing of any Registration
Statement otherwise required to be filed pursuant to Sections 2 or 3, or to
suspend the use of any Registration Statement, for a period not in excess of 90
consecutive calendar days in any 12-month period (a “Delay Period”), if it
determines in good faith that filing or maintaining the effectiveness of such

5


--------------------------------------------------------------------------------




Registration Statement (i) would require disclosure of material information that
the Company has a valid business purpose for retaining as confidential at such
time or (ii) would otherwise be detrimental to the Company or the its
stockholders.

(b)           Registration Procedures.  Whenever the Company is required to
register Registrable Securities pursuant to Sections 2 or 3 hereof, the Company
will use its commercially reasonable efforts to effect the registration to
permit the sale of such Registrable Securities in accordance with the intended
method or methods of disposition thereof, and pursuant thereto the Company will,
as promptly as reasonably practicable:

(1)           prepare and file with the Commission a Registration Statement with
respect to such Registrable Securities on a form available for the sale of the
Registrable Securities in accordance with the intended method or methods of
distribution thereof and use its commercially reasonable efforts to cause such
Registration Statement to become and remain effective for the applicable time
period specified herein;

(2)           prepare and file with the Commission such amendments (including
post-effective amendments) to the Registration Statement and such supplements to
the Prospectus as may be necessary to keep such Registration Statement effective
and to comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement for the
applicable time period specified herein;

(3)           furnish to each selling Holder of Registrable Securities covered
by a Registration Statement and to each underwriter, if any, such number of
copies of the Registration Statement, each amendment and post-effective
amendment thereto, and the Prospectus included in such Registration Statement
(including each preliminary prospectus and any supplement to such Prospectus and
any other prospectus filed pursuant to Rule 424 under the Securities Act), in
each case including all exhibits, and such other documents as such Holder may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Holder or to be disposed of by such underwriter;

(4)           use its commercially reasonable efforts to register or qualify
and, if applicable, to cooperate with the selling Holders, the underwriters, if
any, and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of the
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions as any selling Holder or underwriters (if any) shall
reasonably request, to keep each such registration or qualification (or
exemption therefrom) effective during the period such Registration Statement is
required to be kept effective and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by the applicable Registration Statement;
provided, however, that the Company will not be required to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
or (ii) consent to general service of process or taxation in any such
jurisdiction where it is not otherwise so subject;

(5)           cause all such Registrable Securities to be listed or quoted (as
the case may be) on each national securities exchange or other securities market
on which securities of the same class as the Registrable Securities are then
listed or quoted;

6


--------------------------------------------------------------------------------




(6)           provide a transfer agent and registrar for all such Registrable
Securities and a CUSIP number for all such Registrable Securities not later than
the effective date of such Registration Statement;

(7)           use its commercially reasonable efforts to prevent the issuance of
any order suspending the effectiveness of a Registration Statement or suspending
the qualification (or exemption from qualification) of any of the Registrable
Securities included therein for sale in any relevant jurisdiction, and, in the
event of the issuance of any stop order suspending the effectiveness of a
Registration Statement, or of any order suspending the qualification of any
Registrable Securities included in such Registration Statement for sale in any
relevant jurisdiction, use its commercially reasonable efforts promptly to
obtain the withdrawal of such order;

(8)           promptly notify the selling Holders and the managing underwriters,
if any, and confirm such notice in writing, when a Prospectus or any supplement
or post-effective amendment to such Prospectus has been filed, and, with respect
to a Registration Statement or any post-effective amendment thereto, when the
same has become effective, of the issuance by the Commission of any stop order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of any Prospectus or the initiation of any
proceedings by any governmental authority for that purpose, of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of a Registration Statement or any
of the Registrable Securities for offer or sale under the securities or blue sky
laws of any relevant jurisdiction, and of its obtaining knowledge of the
occurrence of any event or the existence of any facts that make any statement
made in such Registration Statement or Prospectus untrue in any material respect
or that require the making of any change in such Registration Statement or
Prospectus so that it will not omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (which notice shall be
accompanied by an instruction to the selling Holders and the managing
underwriters, if any, to suspend the use of the Prospectus until the requisite
changes have been made);

(9)           as promptly as practicable upon obtaining knowledge of the
occurrence of any event contemplated by Section 4(b)(8) above, use its
commercially reasonable efforts to prepare a supplement or post-effective
amendment to the Registration Statement or the Prospectus, or any document
incorporated therein by reference, or file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Securities being
sold, the Prospectus will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and

(10)         if requested by the underwriters, if any, or a Holder of
Registrable Securities being sold, promptly incorporate in a Prospectus,
supplement or post-effective amendment such information as the requesting
Person(s) reasonably request to be included therein relating to the sale of the
Registrable Securities, and make all required filings of such Prospectus,
supplement or post-effective amendment promptly following notification of the
matters to be incorporated in such supplement or post-effective amendment;

7


--------------------------------------------------------------------------------




(11)         if the offering is an underwritten offering, enter into such
agreements (including an underwriting agreement in form, scope and substance as
is customary in underwritten offerings) and take all such other appropriate and
reasonable actions requested by the Holders owning a majority of the Registrable
Securities included in the registration or by the managing underwriters in order
to expedite or facilitate the disposition of such Registrable Securities
(including, in the case of a Demand Registration, by causing senior executives
of the Company to participate in a reasonable number of “roadshow” or similar
meetings with potential investors);

(12)         if the offering is an underwritten offering, use its commercially
reasonable efforts to obtain “comfort” letters and updates thereof, in customary
form, scope and substance, from the independent certified public accountants of
the Company (and, if necessary, any other independent certified public
accountants of any subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement); and

(13)         use its commercially reasonable efforts to obtain opinions and
updates thereof, in customary form, scope and substance, from counsel to the
Company to the extent necessary or desirable.

Section 5.               Registration Expenses.

(a)           Expenses Payable by the Company.  The Company shall bear all
expenses incurred with respect to the registration or attempted registration of
the Registrable Securities pursuant to Sections 2 or 3 of this Agreement as
provided herein.  Such expenses shall include, without limitation, (i) all
registration, qualification and filing fees (including, without limitation, (A)
fees payable to the Commission, (B) fees with respect to filings required to be
made with the national securities exchange or national market system on which
the Common Stock is then traded or quoted and (C) fees and expenses relating to
compliance with state securities or blue sky laws (including, without
limitation, fees and disbursements of counsel for the Company or the
underwriters, or both, in connection with blue sky qualifications of Registrable
Securities), (ii) messenger and delivery expenses, word processing, duplicating
and printing expenses (including without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company, printing preliminary prospectuses, prospectuses,
prospectus supplements, including those delivered to or for the account of the
Holders, and blue sky memoranda), (iii) fees and disbursements of counsel for
the Company, (iv) fees and disbursements of all independent certificated public
accountants for the Company (including, without limitation, fees relating to any
comfort letters), (v) all out-of-pocket expenses of the Company (including,
without limitation, expenses incurred by the Company, its officers, directors,
and employees performing legal or accounting duties or preparing or
participating in “roadshow” presentations), (vi) fees and expenses incurred in
connection with the quotation or listing of shares of Common Stock on any
national securities exchange or other securities market and (vii) reasonable
fees and expenses of one firm of counsel for all holders of securities included
in the registration, which firm shall be chosen by the holders of a majority of
such securities and shall be reasonably acceptable to the Company.

8


--------------------------------------------------------------------------------




(b)           Expenses Payable by the Holders.  Each Holder shall pay all
underwriting discounts and commissions or placement fees of underwriters or
broker’s commissions incurred in connection with the sale or other disposition
of Registrable Securities for or on behalf of such Holder.

Section 6.               Indemnification.

(a)           Indemnification by the Company.  The Company agrees to indemnify,
to the fullest extent permitted by law, each Holder, each affiliate of a Holder
and each director, officer, employee, manager, partner, member, counsel, agent
or representative of such Holder and its affiliates and each Person who controls
any such Person (within the meaning of either Section 15 of the Securities Act
or Section 20 of the Exchange Act) (collectively, the “Holder Indemnified
Parties”) against, and hold it and them harmless from, all losses, claims,
damages, liabilities, actions, proceedings, costs (including, without
limitation, costs of preparation and reasonable attorneys’ fees and
disbursements) and expenses, including expenses of investigation and amounts
paid in settlement (collectively, “Losses”) arising out of, caused by or based
upon any untrue or alleged untrue statement of material fact contained in any
Registration Statement, or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading (a “Misstatement/Omission”), or any violation or alleged violation by
the Company of the Securities Act, the Exchange Act, any state securities law,
or any rule or regulation promulgated under the Securities Act, the Exchange Act
or any state securities law; provided, however, that the Company shall not be
liable insofar as such Misstatement/Omission or violation is made in reliance
upon and in conformity with information furnished in writing to the Company by a
Holder expressly for use therein; provided, further, that the Company shall not
be liable for a Holder’s failure to deliver or cause to be delivered (to the
extent such delivery is required under the Securities Act) the Prospectus
contained in the Registration Statement, furnished to it by the Company on a
timely basis at or prior to the time such action is required by the Securities
Act to the person alleging a Misstatement/Omission if such Misstatement/Omission
was corrected in such Prospectus.  In connection with an underwritten offering,
the Company will agree to indemnify the underwriters participating in the
offering, their officers and directors and each Person who controls such
underwriters (within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act) on customary terms set forth in the relevant
underwriting agreement.

(b)           Indemnification by the Holders.  In connection with any
Registration Statement in which a Holder is participating, each such Holder
agrees to indemnify, to the fullest extent permitted by law, the Company, each
director and officer of the Company and each Person who controls the Company
(within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act), and each other Holder participating in the registration,
against, and hold it harmless from, any Losses arising out of or based upon (i)
any Misstatement/Omission contained in the Registration Statement, if and to the
extent that such Misstatement/Omission was made in reliance upon and in
conformity with information furnished in writing by or on behalf of such Holder
for use therein or (ii) the failure by such Holder to deliver or cause to be
delivered (to the extent such delivery is required under the Securities Act) the
Prospectus contained in the Registration Statement furnished to it by the
Company on a timely basis at or prior to the time such action is required by the
Securities Act to the person asserting a Misstatement/Omission if such
Misstatement/Omission was corrected in such

9


--------------------------------------------------------------------------------




Prospectus. Notwithstanding the foregoing, each Holder’s obligation to indemnify
will be individual (several and not joint) and will be limited to the net amount
of proceeds received by such Holder from the sale of Registrable Securities
pursuant to the Registration Statement giving rise to the indemnification
obligation.

(c)           Conduct of Indemnification Proceedings.  In case any action, claim
or proceeding shall be brought against any Person entitled to indemnification
hereunder, such indemnified party shall promptly notify each indemnifying party
in writing, and the indemnifying party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the indemnified
party and payment of all fees and expenses incurred in connection with the
defense thereof.  The failure to so notify the indemnifying party shall relieve
the indemnifying party of its indemnification obligations to the extent that the
failure to notify materially prejudiced the indemnifying party.  Each
indemnified party shall have the right to employ separate counsel in such
action, claim or proceeding and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the indemnified party
unless (i) the indemnifying party has agreed to pay such expenses, (ii) the
indemnifying party has failed promptly to assume the defense of the action,
claim or proceeding or (iii) the named parties to any such action, claim or
proceeding (including any impleaded parties) include both the indemnified party
and the indemnifying party or an affiliate or controlling person of the
indemnifying party, and the indemnified party shall have been advised in writing
by counsel that either (x) there may be one or more legal defenses available to
it which are different from or in addition to those available to the
indemnifying party or such affiliate or controlling person or (y) a conflict of
interest may exist if such counsel represents the indemnified party and the
indemnifying party or its affiliate or controlling person; provided, however,
that the indemnifying party shall not, in connection with any one such action,
claim or proceeding or separate but substantially similar or related actions,
claims or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be responsible hereunder for the fees and expenses
of more than one separate firm of attorneys (in addition to any local counsel),
which counsel shall be designated by the indemnified party or, in the event that
the indemnified party is a Holder Indemnified Party, by the Holders of a
majority of the Registrable Securities included in the relevant registration.

(d)           Right to Contribution.  If the indemnification provided for in
this Section 6 is unavailable to, or insufficient to hold harmless, an
indemnified party under Section 6(a) or Section 6(b) in respect of any Losses
incurred, then each applicable indemnifying party shall have an obligation to
contribute to the amount paid or payable by such indemnified party as a result
of such Losses in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and of the indemnified party,
on the other, in connection with the Misstatement/Omission or violation which
resulted in such Losses, taking into account any other relevant equitable
considerations. The amount paid or payable by a party as a result of the Losses
referred to above shall be deemed to include, subject to the limitations set
forth in Section 6(c) above, any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation, lawsuit or legal or
administrative action or proceeding.

The relative fault of the indemnifying party, on the one hand, and of the
indemnified party, on the other, shall be determined by reference to, among
other things, whether the relevant Misstatement/Omission or violation relates to
information supplied by the indemnifying party or

10


--------------------------------------------------------------------------------




by the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such Misstatement/Omission or
violation.

The parties agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this Section
6(d), a Holder shall not be required to contribute any amount in excess of the
amount by which (i) the net amount of proceeds received by such Holder from the
sale of Registrable Securities pursuant to the Registration Statement giving
rise to the contribution obligation exceeds (ii) the amount of any damages which
such Holder has otherwise been required to pay by reason of the relevant
Misstatement/Omission or violation.

No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

(e)           Limitation on Indemnification and Contribution.  No indemnifying
party shall be liable pursuant to this Section 6 for any settlement effected
without its written consent, which consent may not be unreasonably delayed or
withheld.  Each indemnifying party agrees that it will not, without the
indemnified party’s prior written consent, consent to entry of any judgment or
settle or compromise any pending or threatened claim, action or proceeding in
respect of which indemnification or contribution has been sought hereunder
unless the terms of such consent, settlement or compromise includes an
unconditional release, in form and substance reasonably satisfactory to the
indemnified parties, of the indemnified parties from all liability and
obligation arising therefrom. The indemnifying party’s liability to any
indemnified party hereunder shall not be extinguished solely because any other
indemnified party is not entitled to indemnity hereunder.

(f)            Effect of Underwriting Agreement.  Notwithstanding anything to
the contrary in this Section 6, in the event an underwriting agreement is
entered into in connection with an underwritten offering that includes
Registrable Securities, the terms of such agreement relating to indemnification
and contribution shall control if in conflict with the terms hereof.

Section 7.               Underwritten Registrations.  No Person may participate
in any registration hereunder which is underwritten unless such Person (a)
agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, customary indemnities, underwriting agreements and other
documents required under the terms of such underwriting arrangements; provided,
however, that no Holder of Registrable Securities included in any underwritten
registration shall be required to make any representations or warranties to the
Company or the underwriters except representations and warranties regarding such
Holder and such Holder’s intended method of distribution and other customary
representations and warranties reasonably requested by the Company or the
underwriters.

Section 8.               Effectiveness of this Agreement.  This Agreement will
become effective, and the rights of the Trust and any other Holder hereunder
will become exercisable, upon the

11


--------------------------------------------------------------------------------




completion of the IPO and the termination of any applicable lock-up agreement
entered into in connection with the IPO.

Section 9.               Covenants of Holders.

(a)           Cooperation.  Each Holder hereby agrees (i) to cooperate with the
Company and to furnish to the Company all such information regarding such
Holder, its ownership of Registrable Securities and the disposition of such
securities in connection with the preparation of the Registration Statement and
any filings with any state securities commissions as the Company may reasonably
request, (ii) to the extent required by the Securities Act, to deliver or cause
delivery of the Prospectus contained in the Registration Statement, any
amendment or supplement thereto, to any purchaser of the Registrable Securities
covered by the Registration Statement from the Holder and (iii) to notify the
Company of any sale of Registrable Securities by such Holder.

(b)           Suspension of Use of Registration Statement.  Each Holder agrees
that, upon receipt of written notice from the Company of the occurrence of any
event of the kind described in Section 4(b)(8) or the commencement of a Delay
Period, such Holder will forthwith discontinue disposition of such Registrable
Securities covered by such Registration Statement until (i) such Holder’s
receipt of the supplemented or amended Registration Statement contemplated by
Section 4(b)(9) (or it is advised in writing by the Company that the use of the
applicable Prospectus may be resumed), and copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Registration Statement or (ii) the termination of the Delay
Period.

(c)           Insider Trading Laws and Policies.  Each Holder agrees that it
will not sell, transfer or otherwise dispose of Registrable Securities in a
manner contrary to the Company’s insider trading and related policies or
applicable securities laws.  A period in which one or more Holders are
prohibited from selling, transferring or disposing of Registrable Securities
pursuant to such policies or laws shall not be deemed a Delay Period for the
purposes of this Agreement.

Section 10.             Miscellaneous.

(a)           No Superior Rights.  The Company shall not, without the prior
written consent of the Holders of a majority of the Registrable Securities,
grant any rights to any Person to register any shares of capital stock or other
securities of the Company if such rights would be superior to the rights of the
Holders granted pursuant to this Agreement with respect to the matters addressed
in Sections 2(h) or 3(b).

(b)           Remedies.  Any Person having rights under any provision of this
Agreement will be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and hereby agree to waive the defense in any
action for specific performance or injunctive relief that a remedy at law would
be adequate. Accordingly, any party may in its sole discretion apply to any
court of law or equity of

12


--------------------------------------------------------------------------------




competent jurisdiction (without posting any bond or other security) for specific
performance and for other injunctive relief in order to enforce or prevent
violation of the provisions of this Agreement.

(c)           Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement, including the provisions of this sentence, may be
amended, modified, supplemented or waived only upon the prior written consent of
the Company and Holders of a majority of the outstanding Registrable Securities.

(d)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. The Holders may assign all their rights hereunder with respect to
Registrable Securities to any transferee of such securities; provided, however,
that notice of such assignment must be provided to the Company (it being
understood that failure to provide such notice shall not affect the validity of
such assignment).

(e)           Termination of Registration Rights.  The rights of any Holder to
cause the Company to register Registrable Securities under Sections 2 or 3 of
this Agreement shall terminate with respect to such Holder when such Holder is
legally able to dispose of all of its Registrable Securities in one transaction
pursuant to Rule 144 under the Securities Act.

(f)            Severability.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected, it being intended that the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.

(g)           Counterparts.  This Agreement may be executed in any number of
counterparts, any one of which need not contain the signatures of more than one
party, but each of which when so executed shall be deemed to be an original and
all such counterparts taken together shall constitute one and the same
Agreement.

(h)           Descriptive Headings; Interpretation.  The descriptive headings of
this Agreement are inserted for convenience of reference only and shall not
limit or otherwise affect the meaning hereof. The use of the word “including” in
this Agreement shall be by way of example rather than by limitation.

(i)            Notices.  All notices, requests and other communications provided
for or permitted to be given under this Agreement must be (i) in writing and
shall be given by personal delivery, by certified or registered United States
mail (postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission
and (ii) delivered via electronic mail, in each case to the following addresses
(or to such other addresses as the relevant party may give in a notice given in
accordance with the provisions hereof):

13


--------------------------------------------------------------------------------




If to the Company:

Venoco, Inc.

6267 Carpinteria Avenue

Carpinteria, California 93013-1423

Attention: Terry Anderson, General Counsel

Fax: (805) 745-1816

Electronic mail: tanderson@venocoinc.com

with a copy (which shall not constitute notice) to:

Davis Graham & Stubbs LLP

1550 Seventeenth Street, Suite 500

Denver, CO 80202

Attention: John Elofson

Fax: (303) 893-1379

Electronic mail: john.elofson@dgslaw.com

If to the Trust:

Timothy M. Marquez

860 Gaylord Street

Denver, CO 80206

Electronic mail: tmarquez@venocoinc.com

(j)            GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT SHALL
BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND
GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE STATE OF COLORADO WITHOUT
REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF. The parties hereby irrevocably
submit to the jurisdiction of any federal court located in the State of Colorado
or any Colorado state court solely in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in said courts or that the venue thereof may
not be appropriate or that this Agreement or any such document may not be
enforced in or by such courts, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in such a Colorado state or federal court. The parties hereby consent to and
grant any such court jurisdiction over the person of such parties and over the
subject matter of such dispute and agree that mailing of process or other papers
in connection with any such action or proceeding in the manner provided in
Section 10(i) or in such other manner as may be permitted by law shall be valid
and sufficient service thereof.

EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS

14


--------------------------------------------------------------------------------




AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

(k)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

[Signature Page Follows]

15


--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties hereto have or have caused this Registration
Rights Agreement to be duly executed as of the date first above written.

VENOCO, INC

 

 

 

 

By:

  /s/ William Schneider

 

 

William Schneider

 

 

President

 

 

 

 

 

 

 

THE MARQUEZ TRUST

 

 

 

 

By:

 /s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Trustee

 

16


--------------------------------------------------------------------------------